ALLOWANCE
The amendment filed 4/22/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,983,416 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 and 12-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light-emitting device comprising: a plurality of light-emitting elements arranged in an array on a base member; and a compound eye lens that comprises at least four Fresnel lenses disposed above the base member and facing the plurality of light-emitting elements; wherein: in a top plan view, a center of each of the plurality of light-emitting elements is offset from a lens center of the corresponding one of the Fresnel lenses of the compound eye lens in a direction toward a center of the compound eye lens; and the plurality of light-emitting elements include at least two first light-emitting elements and at least two second light-emitting elements, wherein an emission color of the first light-emitting elements is different from an emission color of the second light-emitting elements, wherein: each of the first light emitting elements comprises: a first light-emitting diode, a first wavelength conversion member having an upper surface, a lower surface, and lateral surfaces that extend between the upper surface and the lower surface, wherein the lower surface of the first wavelength conversion member directly contacts an upper surface of the first light-emitting diode, and a first protective member having inner surfaces that directly contact outer lateral surfaces of the first light-emitting diode and outer lateral surfaces of the first wavelength conversion member, and each of the second light emitting elements comprises: a second light-emitting diode, a second wavelength conversion member having an upper surface, a lower surface, and lateral surfaces that extend between the upper surface and the lower surface, -2-Atty. Dkt. No. 099450-0156 wherein the lower surface of the second wavelength conversion member directly contacts an upper surface of the second light-emitting diode, and a second protective member having inner surfaces that directly contact outer lateral surfaces of the second light-emitting diode and outer lateral surfaces of the second wavelength conversion member as specifically called for in the claimed combinations.
The closest prior art, Chou et al. (US 2006/0139953), teaches a light-emitting device comprising: a plurality of light-emitting elements (22, fig. 4) arranged in an array (3 x 3 array, see fig. 2A) on a base member (base plate of 22, fig. 2A); and a compound eye lens (21, fig. 4) that comprises at least four Fresnel lenses (21, fig. 4) (fresnel, see para [0030]) disposed above the base member (23) and facing the plurality of light-emitting elements (22); wherein: in a top plan view (see fig. 2A), a center of each of the plurality of light-emitting elements (center of 22, fig. 4) is the same as a lens center (center of 21, fig. 4) of the corresponding one of the Fresnel lenses (21) of the compound eye lens (21); and the plurality of light-emitting elements (22)  include at least two first light-emitting elements (22, fig. 2A) and at least two second light-emitting elements (22, fig. 2A), each of the first light emitting elements (22, fig. 2A) comprises: a first light-emitting diode (22), each of the second light emitting elements (22, fig. 2A) comprises: a second light-emitting diode (22).
However, Chou, does not include the center of each of the plurality of light-emitting elements is offset from the lens center of the corresponding one of the Fresnel lenses of the compound eye lens in a direction toward a center of the compound eye lens; and wherein an emission color of the first light-emitting elements is different from an emission color of the second light-emitting elements, each of the first light emitting elements comprises: a first light-emitting diode, a first wavelength conversion member having an upper surface, a lower surface, and lateral surfaces that extend between the upper surface and the lower surface, wherein the lower surface of the first wavelength conversion member directly contacts an upper surface of the first light-emitting diode, and a first protective member having inner surfaces that directly contact outer lateral surfaces of the first light-emitting diode and outer lateral surfaces of the first wavelength conversion member, and each of the second light emitting elements comprises: a second light-emitting diode, a second wavelength conversion member having an upper surface, a lower surface, and lateral surfaces that extend between the upper surface and the lower surface, -2-Atty. Dkt. No. 099450-0156 wherein the lower surface of the second wavelength conversion member directly contacts an upper surface of the second light-emitting diode, and a second protective member having inner surfaces that directly contact outer lateral surfaces of the second light-emitting diode and outer lateral surfaces of the second wavelength conversion member as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Chou reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aruga (US 2017/0184275), Saito (US 2014/0355273), and Hsu (US 2009/0160330) disclose a similar light-emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875